Citation Nr: 1524881	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  14-15 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania



THE ISSUE

Whether the termination of pension benefits (from January 1, 2006 through the present) and the resultant creation of an overpayment of $33,288, was proper.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1944 to October 1945.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC), which notified the Veteran that his nonservice-connected pension payments were terminated, effective January 1, 2006, based on information it received that he had not reported income he had received (the ROIC noted that he had not responded to VA requests to confirm the additional income discovered).

The Veteran had requested a Board hearing in this matter, but withdrew the request in a written statement in August 2014.

As discussed in greater detail below, the record now before the Board does not include a copy of the May 2010 administrative decision from which this appeal has arisen (the Board is aware of such document from a letter submitted by the Veteran with his written objections).  It appears that a number of documents relating to AOJ proceedings in this matter on appeal are not associated with the record.  The Board observes that the Veteran requested a waiver of the overpayment debt created by the retroactive termination of his pension entitlement, and the waiver was denied in March 2011 on the basis that the request was not timely.  The current electronic record does not contain certain relevant documents cited in that March 2011 determination or clear documentation of a notice of disagreement to initiate an appeal of the March 2011 denial of the waiver request.  Hence, the Board is unable to find that the waiver request is properly before the Board at this time.

The Veteran's appeal disputing the validity of the overpayment debt (challenging the termination of his pension eligibility effective January 2006) is separate from the issue of whether a waiver of collection of the debt is warranted; his dispute of the validity of the creation of the debt is before the Board.  The Board notes that his correspondence conveys his and his representative's contentions that a waiver of the overpayment debt is warranted, presented in conjunction with arguments challenging the validity of the debt.  In light of the fact that the documentation of proceedings in the Veteran's dispute of the overpayment debt is incomplete as presented in the available claims-file, some of the Veteran's correspondence disputing the debt and seeking waiver may not yet be in the claims-file.  

The Board refers to the Agency of Original Jurisdiction (AOJ) the matter of reviewing all documentation pertaining their retroactive termination of pension benefits and creation of an overpayment debt (once compiled) to determining whether any correspondence constitutes a timely notice of disagreement with the March 2011 denial of his request for a waiver, and for any appropriate action necessary to address the Veteran's requests for waiver of the debt expressed after the March 2011 denial.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

[Issues seeking service connection for various disabilities are addressed in a separate decision, as they arise from a determination by a different (Atlanta, Georgia) AOJ than the matter addressed herein.]  


REMAND

The May 2010 administrative determination on appeal found that the Veteran's annual income had exceeded the maximum limit for payment of VA nonservice-connected pension benefits such that the pension that had been awarded to him effective from November 2005 was retroactively terminated effective January 1, 2006.  From the record, the RO apparently found the Veteran was permanently and totally disabled for pension purposes, but not entitled to payments of pension benefits because his income exceeded the applicable maximum annual pension rate (MAPR).  The retroactive reduction resulted in the creation of an overpayment due to the Veteran's actual receipt of pension benefits to which he was later found to not be entitled.  He has appealed the determination on various grounds, including (1) that he had not actually intended to apply for the pension benefits he received and that the filing was due to errors attributable to the fault of VA, and (2) that the determination of his ineligibility for the pension payments received after January 1, 2006 was based upon incorrect characterizations and calculations of his income during the pertinent years.  To the extent that his contentions include a theory that he has remained entitled to pension payments following January 1, 2006, and as there has not been any subsequent reinstatement of pension payments to date, the Board shall consider whether the Veteran is eligible for pension payments during any portion of the period on appeal.

Improved (non-service-connected) pension is a benefit payable by VA to a Veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of the Veteran's willful misconduct.  38 U.S.C.A. § 1521(a).  Basic entitlement to such pension exists if, among other things, a Veteran's income is not in excess of the MAPR specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a)(b); 38 C.F.R. § 3.3(a)(3)(v), 3.23(a), (b), (d)(4)(Increases are published in the "Notices" section of the Federal Register).  Pension benefits are paid at the MAPR reduced by the amount of annual income received by the Veteran.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3)(vi), 3.23(a), (b), (d)(4).  The MAPR is increased if a Veteran has a dependent spouse or children; and a Veteran's "annual income" includes his annual income and the annual income of the dependent spouse.  38 U.S.C.A. § 1521(c); 38 C.F.R. § 3.23(d)(4).  The maximum annual rate of improved pension for a Veteran with one dependent effective from December 1, 2005 was $13,855.  The rate has been adjusted annually since then, and is now $16,851 effective December 1, 2014.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.

Section 1521 provides for an increased rate of pension, SMP, when an otherwise eligible veteran is in need of regular aid and attendance (A&A) or has a disability rated as permanent and total and (1) an additional disability or disabilities ratable at 60 percent, or (2) is permanently housebound.  38 U.S.C.A. §§ 1521(d), (e); see also 38 C.F.R. §§ 3.351(b), (c), and (d).  Effective December 1, 2014, the MAPR for an eligible Veteran in need of regular A&A with one dependent is $25,448.
The need for A&A means being helpless or nearly so helpless as to require the aid and attendance of another person.  See 38 U.S.C.A. §§ 1502(b); 38 C.F.R. § 3.351(b).  The veteran will be considered to be in such need if he: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352 (a).  38 C.F.R. §  3.351(b).

One prerequisite for pension entitlement is that the veteran's income not exceed the applicable MAPR specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a).  Pension benefits are paid at the maximum annual rate reduced by the amount of annual income received by the veteran.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3)(v), 3.23(a), (b), (d)(4).  In determining countable annual income for improved pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a). 

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses which have been paid (in excess of five percent of the MAPR).  Income from Social Security Administration (SSA) disability benefits is not specifically excluded under 38 C.F.R. § 3.272; therefore, such benefits are included as countable income.  Medical expenses in excess of five percent of the maximum annual pension rate, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).

The record available for review appears to have predominantly compiled by the Atlanta RO (where primary jurisdiction of the Veteran's claims-file resides); however, the determination regarding his pension eligibility and the creation of overpayment on appeal are documented in a May 2010 decisional letter by the Philadelphia, PA ROIC, and the record does not include any direct documentation of the issuance of such letter or other documents cited in the letter.  The Board is aware of the May 2010 decisional letter by the Philadelphia ROIC because the record contains a marked-up copy of the letter, faxed by the Veteran faxed to VA after he received it (with the markings identifying his objections to the findings).  The statement of the case (SOC) and each supplemental SOC (SSOC) in this matter reflect that the Atlanta RO (which issued the SOC and SSOCs in the appeal of the ROIC's original determination) was uncertain as to the date of the decision giving rise to the appeal of the pension termination (the SOC and first SSOC listed generic template dates of 1-1-01 and 1-1-11 as the date of original decision).  The Board finds that the May 2010 letter from the Philadelphia ROIC appears the most likely candidate to have been the pertinent decision amongst the documents in the record.  The AOJ recognized the Veteran's correspondence received in September 2010 as a notice of disagreement giving rise to this appeal.

Upon review of the Veteran-submitted copy of the May 2010 decisional letter, the Board observes that it states that the Philadelphia ROIC had determined that his "Pension benefits will be Terminated effective January 1, 2006 until the present" due to finding that the Veteran had excessive income.  The Veteran-submitted copy of the May 2010 decisional letter indicates that "VA sent you a letter dated September 11, 2008 and September 23, 2009 regarding the need for you to certify your 2006 and 2007 income sources."  The cited letters are not in the record.  In short, the complete record of the Philadelphia ROIC's proceedings in this matter (termination of pension payment and creation of an overpayment) has not been incorporated in the Veteran's electronic record presented for the Board's review.  The list of evidence considered in the SOC includes various items that do not appear in the electronic record.  Without access to the entire record, proper appellate consideration is frustrated.  Hence, corrective action is necessary.  

Significantly, it appears that information regarding the Veteran's income may have been discovered through an Income Verification Match (IVM) program.  IVM folders are maintained separate from the Veteran's electronic record.
The Board also observes that certain printouts that are included in the claims-file, and indicated by labeling to have been prepared by the Philadelphia ROIC (including a July 2010 "VETSNET Compensation and Pension Award" report printout) appear to indicate that the $33,288.00 amount of overpayment was calculated on the basis of an assumption that the applicable MAPR as of January 1, 2006 was "$10,579."  As the Veteran appears to have had a dependent spouse the applicable MAPR then may have been $13,855.

It appears possible that the calculation of the amount of the overpayment created on the Veteran's account may warrant a re-accounting and clarified calculation once a complete record of the proceedings on this matter is available for review.  While the AOJ has determined that the termination of his pension benefits was proper and that the overpayment debt was valid, it did not provide him with any clear accounting of how the amount of the debt was calculated, including with reference to applicable MAPRs.  The AOJ must confirm the amount of the overpayment and provide the appellant information explaining the calculation.

Additionally, the Veteran submitted pension eligibility reports, medical expense reports, and financial information for the first several years on appeal (although it is unclear whether the record contains complete documentation of his submissions, as discussed above).  It appears that during the pendency of this appeal, the Veteran's health declined such that he has reportedly been admitted to a long-term care facility with terminal illness.  This event is potentially significant to the question of his pension eligibility during at least a portion of the period for consideration.  As discussed above, admission to a nursing home may significantly increase the MAPR and thus significantly impact the Veteran's potential pension eligibility.  As also discussed above, a change in the Veteran's unreimbursed medical expenses may also significantly impact on his pension eligibility.  As consideration of this appeal contemplates the Veteran's ongoing contention that his income has been mischaracterized and miscalculated for pension eligibility purposes since January 1, 2006, development of the evidence with regard to the Veteran's nursing home / A&A status in recent years would be helpful for fully informed consideration of whether reinstatement of his terminated pension benefits may have become warranted during any portion of the pendency of this appeal.
Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must ensure that all available outstanding pertinent records of the AOJ's (Philadelphia ROIC) proceedings (terminating the Veteran's pension benefits and creating an overpayment debt) are associated with the record for review in this case.  These should include a copy of the May 2010 decisional letter, any other correspondence on this matter not already available in the record, and all pertinent outstanding documents cited in the decisions, SOC, and SSOCs on this issue.  If any such documentation is lost or otherwise unavailable, it should be so noted in the record, with explanation; if an initial determination is unavailable, if possible a reconstructed document should be prepared and entered in the record (with copies to the Veteran  and his representative).

2.  The AOJ should obtain from the Veteran (or his representative) and for association with the record documentation concerning the status of his pension eligibility in the years following the termination of his pension, specifically for the years since he last submitted the pertinent information on income and medical expenses in 2010.  Specifically, the AOJ should request clarifying information as to when the Veteran was admitted to a nursing home, his monthly income from all sources for the years 2011 through the present, and his unreimbursed medical expenses for the years 2011 through the present.

3.  Thereafter, the AOJ should prepare an audit of the Veteran's pension account, setting forth the period of the overpayment at issue, the amounts due and paid to the Veteran, the amounts of income considered in determining pension entitlement and the medical expenses used to reduce countable income for the period from the January 2006 termination of pension through the present.  Once compiled, the audit report must be associated with the claims folder, and a copy must be sent to the Veteran and his representative.  The re-accounting should specifically note the correct applicable MAPR (noting dependents and any shown nursing home admission status for each portion of the period in controversy).  The audit should direct attention to the fact that a July 2010 "VETSNET Compensation and Pension Award" report printout appears to indicate that the $33,288.00 amount of overpayment was calculated on the basis of an assumption that the applicable MAPR as of January 1, 2006 was "$10,579," whereas the Veteran appears to have had a dependent spouse such that the applicable MAPR may have been $13,855 at that time with appropriate adjustments in the following years.

4.  After the above development is completed, the AOJ must readjudicate the propriety of the termination of the Veteran's pension benefits, effective January 1, 2006, based on the entire record (including pertinent evidence regarding the Veteran's income in his IVM folder).  If the claim is granted in whole or in part (if pension eligibility is restored for any portion of the period from 2006 to the present, or if the calculated amount of the overpayment debt is found to have been in error), the validity of the overpayment created in the Veteran's account should be addressed and the amount of the debt should be adjusted as necessary.  If any portion of the benefit sought remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the case (including to the Board the IVM folder) to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

